  1   WILLIAM S. LISA (SBN 310541)                         ROBERT N. H. CHRISTMAS (pro hac vice
      wlisa@nixonpeabody.com                               forthcoming)
  2   NIXON PEABODY LLP                                    rchristmas@nixonpeabody.com
      One Embarcadero Center, 32nd Floor                   MAXIMILIAN A. FERULLO (pro hac vice
  3   San Francisco, CA 94111                              forthcoming)
      Tel: 415-984-8200                                    mferullo@nixonpeabody.com
  4   Fax: 415-984-8300                                    NIXON PEABODY LLP
                                                           55 West 46th Street
  5   RICHARD C. PEDONE (pro hac vice                      New York, NY 10036
      forthcoming)                                         Tel: 212-940-3000
  6   rpedone@nixonpeabody.com                             Fax: 212-940-3111
      NIXON PEABODY LLP
  7   Exchange Place
      53 State Street
  8   Boston, MA 02109
      Tel: 617-345-1000
  9   Fax: 617-345-1300

 10   Attorneys for CALIFORNIA SELF-INSURERS’
      SECURITY FUND
 11
                                    UNITED STATES BANKRUPTCY COURT
 12
                                    NORTHERN DISTRICT OF CALIFORNIA
 13

 14
       In re:                                                 Case No. 19-30088
 15
                                                              Chapter 11
 16    PG&E CORPORATION
                                                              STATEMENT AND RESERVATION
 17                                     Debtor.               OF RIGHTS OF THE CALIFORNIA
                                                              SELF-INSURERS’ SECURITY FUND
 18    Tax I.D. No. XX-XXXXXXX                                REGARDING THE DIP MOTION
                                                              AND ENTRY OF THE PROPOSED
 19                                                           INTERIM DIP ORDER

 20    In re:

 21
       PACIFIC GAS AND ELECTRIC
 22    COMPANY

 23                           Debtor.
 24    Tax I.D. No. XX-XXXXXXX

 25              California Self-Insurers’ Security Fund (the “Fund”), by and through its counsel, Nixon
 26
      Peabody LLP, hereby files this statement (the “Statement”) regarding the Motion of Debtors
 27
      Pursuant to 11 U.S.C. §§ 105, 362, 363, 364, 503 and 507, and Fed. R. Bankr. P. 2002, 4001,
 28
      4830-8124-5062.4



Case: 19-30088           Doc# 172   Filed: 01/31/19   Entered: 01/31/19 07:42:17       Page 1 of 4
  1   6003, 6004 and 9014 For Interim and Final Orders (I) Authorizing the Debtors to Obtain Senior
  2   Secured, Superpriority, Postpetition Financing, (II) Granting Liens and Superpriority Claims,
  3
      (III) Modifying the Automatic Stay, (IV) Scheduling Final Hearing and (V) Granting Related
  4
      Relief [Docket No. 23] (the “DIP Motion”) with respect to the proposed Interim DIP Order.1 In
  5
      connection therewith, the Fund respectfully states as follows:
  6

  7                                                       Statement

  8              Prior to the Petition Date, Pacific Gas and Electric Company and certain affiliates (the

  9   “Debtors”) elected to self-insure their workers' compensation obligations under California law.
 10
                 Section 3701 of the California Labor Code requires self-insured employers to deposit
 11
      security for their obligations in the form of either a surety bond issued in favor of the Department
 12
      of Industrial Relations for the State of California (the “Department”), cash or marketable
 13
      securities, or an irrevocable letter of credit. The amount of the security to be posted by the self-
 14

 15   insured employer is determined by, and may be increased or decreased from time to time by, the

 16   Department.
 17              On January 16, 2019, prior to the Petition Date, the director of the Office of Self-
 18
      Insurance Plans (an office of the Department) sent to the Debtors a demand for the posting of
 19
      additional collateral in accordance with Section 3701 of the California Labor Code (the
 20
      “Demand”). To date, the Debtors have not posted the additional collateral.
 21

 22              As a result of and immediately effective upon and contemporaneous with the Demand, the

 23   Fund obtained a valid and perfected lien on the Debtors’ assets pursuant to Section 3701(k) of the

 24   California Labor Code (the “Fund Lien”).
 25              The Fund has been engaged in discussions with the Debtors to address the Fund’s
 26
      concerns regarding the treatment of the Fund Lien, and its cash collateral thereunder, as proposed
 27

 28   1
            Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the DIP Motion.
      4830-8124-5062.4
                                                             -2-
Case: 19-30088           Doc# 172    Filed: 01/31/19        Entered: 01/31/19 07:42:17             Page 2 of 4
  1   in the Interim DIP Order. As a result of those discussions, the Fund believes it has reached an
  2   agreement in principal concerning language to be included in the proposed Interim DIP Order to
  3
      address those concerns.
  4
                 By and through this Statement, the Fund expressly reserves its right to object to the DIP
  5
      Motion with respect to entry of the proposed Interim DIP Order in the event the Debtors and the
  6

  7   Fund fail to agree on final language or the Debtors or the Court further modify the Interim DIP

  8   Order in a way that adversely impacts the Fund, the Fund Lien and its cash collateral thereunder.2

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27
      2
            Nothing herein shall be construed to constitute a waiver of the Fund’s right to object to any proposed final relief
 28         with respect to the DIP Motion.
      4830-8124-5062.4
                                                               -3-
Case: 19-30088           Doc# 172      Filed: 01/31/19        Entered: 01/31/19 07:42:17               Page 3 of 4
  1   DATED:              January 31, 2019                    NIXON PEABODY LLP

  2

  3                                                     By:      /s/ Robert N.H. Christmas
                                                              ROBERT N.H. CHRISTMAS (pro hac vice
  4                                                           forthcoming)
  5                                                           WILLIAM S. LISA (SBN 310541)
                                                              wlisa@nixonpeabody.com
  6                                                           One Embarcadero Center, 32nd Floor
                                                              San Francisco, CA 94111
  7                                                           Tel: 415-984-8200
                                                              Fax: 415-984-8300
  8
                                                              RICHARD C. PEDONE (pro hac vice
  9                                                           forthcoming)
                                                              rpedone@nixonpeabody.com
 10                                                           Exchange Place
                                                              53 State Street
 11                                                           Boston, MA 02109
                                                              Tel: 617-345-1000
 12                                                           Fax: 617-345-1300
 13                                                           MAXIMILIAN A. FERULLO (pro hac vice
                                                              forthcoming)
 14                                                           55 West 46th Street
                                                              New York, NY 10036
 15                                                           Tel: 212-940-3000
                                                              Fax: 212-940-3111
 16
                                                              Attorneys for CALIFORNIA SELF
 17                                                           INSURERS’ SECURITY FUND
 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
      4830-8124-5062.4
                                                       -4-
Case: 19-30088           Doc# 172   Filed: 01/31/19   Entered: 01/31/19 07:42:17    Page 4 of 4
